McClendon, j.,
concurs.
hi agree that a remand is necessary to determine whether attorney fees are appropriate under Moody v. Arabie, 498 So.2d 1081 (La.1986). An award is appropriate if the underlying claimed fees by Mayfield’s counsel benefitted or augmented the common right of recovery from the third party. City of Baton Rouge v. Goudeau, 00-2440 (La.App. 1 Cir. 12/28/01), 803 So.2d 1130, 1134. However, such an award is not appropriate if the work was merely duplicative or beneficial to only one party, such as the mere monitoring of proceedings. City of Baton Rouge, 803 So.2d at 1134 (citing Moody, 498 So.2d at 1086-87). We are unable to make this determination on the record before us.